DETAILED ACTION
This action is responsive to the communication filed on 08/18/22.
Claims 2-7, 10-15 and 18-20 have been amended.
Claims 9, 17 and 21 have been canceled.
New claims 22-24 have been added.
Claims 2-8, 10-16, 18-20 and 22-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 08/18/22, with respect to claims 2-8, 10-16 and 18-20 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 2-8, 10-16 and 18-20 has been withdrawn. 

Allowable Subject Matter
Claims 2-8, 10-16, 18-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art found to be the most related fails to teach and/or suggest each and every limitation of the claimed invention specifically including “identifying behavior of a second user that indicates that the second user typically re-posts content from the first user within a specified time of the first user posting the content and disseminating the countering content to the second user within the specified time” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448